DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/499169, filed on 4/27/2017.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a part of the first insulation layer in the frame region part is in direct contact with the first substrate, and the part of the first insulation layer in the frame region extends along one side of the first substrate,” in combination with all other limitations of claim 1. 
Claims 2-6 are allowable due to dependency to claim 1.
US 20170184931 A1 to Zhang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Zhang discloses various limitations of base claim 1: a display device comprising: a first substrate (Fig. 3 substrate 100) having a display region and a frame region around the display region (Fig. 11); a coloring layer disposed on the first substrate (Fig. 3 color filter 6); a first insulation layer disposed on the coloring layer (Fig. 3 planarization layer 7); a light shielding layer disposed in a matrix in the display region on the first insulation layer (Fig. 3black matrix 11); and a second insulation layer disposed on the light shielding layer (Fig. 9 insulation dielectric layer 9).
However, Zhang does not disclose that “a part of the first insulation layer in the frame region part is in direct contact with the first substrate, and the part of the first insulation layer in the frame region extends along one side of the first substrate.”  Further, US 20150301370 A1 to Moriwaki discloses the common electrode includes a part in the frame region part is in direct contact with the first substrate, and the part of the common electrode in the frame region extends along one side of the first substrate, but does not disclose that a part of the first insulation layer in the frame region part is in direct contact with the first substrate, and the part of the first insulation layer in the frame region extends along one side of the first substrate.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871